
	

113 S2072 IS: To prohibit the Department of the Treasury from assigning tax statuses to organizations based on their political beliefs and activities.
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2072
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To prohibit the Department of the Treasury from assigning tax statuses to organizations based on
			 their political beliefs and activities.
	
	1.Prohibiting tax status from being assigned based on political beliefs and activities
				(a)
				Findings
				Congress finds the following:
				
					(1)
					The income tax system of the United States relies on voluntary compliance by taxpayers.
				
					(2)
					The filing of tax returns and other tax-related documents with the Internal Revenue Service often
			 requires the submission of information to the Federal Government that
			 taxpayers would otherwise consider private.
				
					(3)
					To ensure widespread voluntary compliance by taxpayers, the American public must have absolute
			 trust that the Internal Revenue Service is acting in a non-partisan
			 manner.
				
					(4)
					Taxpayers must be ensured that their treatment by the Internal Revenue Service will not be based on
			 race, national origin, gender, sexual orientation, religious beliefs, or
			 political creed, including their support for or opposition to any 
			 government policies.
				
					(5)
					The confidence of taxpayers in the system of taxation in the United States is compromised when the
			 Internal Revenue Service is required to assign tax treatment based on
			 political beliefs or activities.
				
					(6)
					The targeting of certain individuals and groups by the Internal Revenue Service based on their
			 political beliefs and activities must be stopped, and to ensure the
			 integrity of the income tax system of the United States, the Internal
			 Revenue Service should be removed from evaluating the political activities
			 of any individuals or organizations.
				
				(b)
				Political organizations
				Paragraph (1) of section 527(e) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					
						(1)
						Political organization
						The term political organization means a party, committee, association, fund, or other organization (whether or not incorporated)—
						
							(A)
							which is registered as a political committee with the Federal Election Commission,
						
							(B)
							has been determined, pursuant to proceedings under section 309 of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 437g) or by a court of law, to be a political committee,
			 as defined under section 301(4) of such Act (2 U.S.C. 431(4)), or
						
							(C)
							which is organized and operated primarily for the purposes of directly or indirectly accepting
			 contributions or making expenditures, or both, for influencing or
			 attempting to influence the selection, nomination, election, or
			 appointment of any individual to any State or local public office and—
							
								(i)
								is not required to register with the Federal Election Commission, and
							
								(ii)
								is required to register with the appropriate State agency as a political committee.
							.
			
				(c)
				Tax-Exempt organizations
				Section 501 of such Code is amended—
				
					(1)
					by redesignating subsection (s) as subsection (t), and
				
					(2)
					by inserting after subsection (r) the following new subsection:
					
						
							(s)
							Promotion of social welfare
							
								(1)
								In general
								For purposes of paragraph (4)(A) of subsection (c), the term promotion of social welfare shall include—
								
									(A)
									any political activity in furtherance of American democracy, provided that such activities do not
			 exceed 50 percent of the organization's total activities (not including
			 activities performed on a volunteer basis),
								
									(B)
									any activities for the purpose of educating individuals on issues of public importance and on the
			 behavior of public officials, including participation in ballot
			 initiatives and referenda, and
								
									(C)
									any activity described in clauses (i), (ii), (iii), and (v) of section 301(9)(B) of the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 431(9)(B)).
								
								(2)
								Political activity in furtherance of American democracy
								For purposes of this subsection, the term political activity in furtherance of American democracy shall include any activity described in subparagraph (A) of section 301(9) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 431(9)).
							
								(3)
								Rule of construction
								Nothing in this subsection shall be construed to exempt an organization from satisfying any
			 applicable requirements for filing as a political committee pursuant to
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.).
							.
				
